Vaughn, J.
The record upon appeal shows that the defendant was charged in a bill of indictment, proper in form. He was represented by counsel. After the defendant was questioned by the trial judge as to his understanding of the nature of the offense, his opportunity to confer with counsel and his knowledge of the offense charged and the punishment therefore under the statute, the defendant’s plea of guilty as charged was entered in open court. After making this inquiry of the defendant in open court, the trial judge found as a fact that the defendant’s plea was freely, understanding^ and voluntarily made, and that the plea was made without undue influence, compulsion or duress and without promise of leniency. The sentence imposed is considerably less than the maximum authorized by the statute. Defendant’s Assignments of Error 1 and 2 raise the sole question as to whether error appears on the face of the record proper. We have examined the record and find no error therein.
No error.
MoRRis and Pareer, JJ., concur.